       Case 4:19-cr-00172-RGE-HCA Document 194-1 Filed 09/21/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA


 UNITED STATES OF AMERICA                        §
            Plaintiff,                           §
                                                 §
                                                 § CASE NO. 4:19-CR-00172
 vs.                                             §
                                                 §
                                                 §
 RUBY MONTOYA                                    §
           Defendant.                            §


                                                ORDER


         THIS MATTER came before the Court on the Defendant’s Motion for Scheduling Order

or an Extension in Time to Reply to the Government’s Response to Defendant’s Motion to

Withdraw. The Government has indicated it is unopposed to Defendant’s request. Upon review

of the papers filed and for good cause shown, the Court finds as follows:

   1. The Government has provided voluminous discovery to defense counsel, which is over 6

         GB in size and contains 1,424 files.

   2. In the interest of justice, defense counsel needs sufficient time to review the discovery

         and has not received such time.

   3. Defendant may need to amend her motion to withdraw guilty plea based upon the

         discovery received.

            Accordingly, it is ORDERED that:

         A. Defendant shall file an Amended Motion to Withdraw, incorporating relevant

            discovery no later than ____________;
Case 4:19-cr-00172-RGE-HCA Document 194-1 Filed 09/21/21 Page 2 of 2




  B. Government’s response to Defendant’s Amended Motion to Withdraw shall be filed

     on or before _____________;

  C. Defendant’s reply to Government’s response shall be filed on or before

     _______________.




  Dated: __________________



                                      __________________________________________
                                      REBECCA GOODGAME EBINGER




                                         2
